DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 13-30 and 33-35 are currently pending.
Election/Restrictions
Claims 13-30 and 33-35 are allowable. The restriction requirement between inventions of Groups I-II, as set forth in the Office action mailed on 09/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/28/2021 is withdrawn. Claims 1-12, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, have been canceled by applicant in the reply filed on 05/13/2022. The canceled, nonelected claim(s) may be reinstated by applicant if submitted in an amendment, limited to the addition of such claim(s), filed within a time period of TWO MONTHS from the mailing date of this letter. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104. If NO such amendment is submitted within the set time period, the application will be passed to issue. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 13 at line 5, amend the term “part” to “apart”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The presently amended claim 13 now includes a circuit for the conductive member (previously allowable), and though circuits were well-known to have been used on EEG hubs as part of the electrical pathway as previously detailed by Lin, there is no mention nor suggestion in the prior art of record to have the moveable electrode members contact the circuit itself as they are retracted back when contact occurs (with the user’s head). “Contact” is being interpreted as physical contact, as the Applicant’s original disclosure supports.
The closest prior art of record teaches retracting the movable electrode members within a hub that then contact a spring or in some cases an electrical contact of some nature (passive component) which only then electrically connects to a circuit. Passive components such as wires, conductive springs, printed traces, electrical pads, etc. are not considered circuits to the skilled artisan as no processing of any kind is performed. The moveable electrode members in the prior art of record never come into contact with circuitry physically, and as such the skilled artisan would have required the Applicant’s original disclosure as a blueprint for this method step. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794